Rel: 07/03/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




           SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1130053
                             ____________________

                    Fleetwood Trucking Company, Inc.

                                           v.

      Cahaba Resources, LLC, and Crawford Enterprises, LLC

                             ____________________

                                    1130074
                             ____________________

                            Cahaba Resources, LLC

                                           v.

                    Fleetwood Trucking Company, Inc.

                  Appeals from Tuscaloosa Circuit Court
                             (CV-13-900811)



MAIN, Justice.
1130053, 1130074

    1130053 –- AFFIRMED.     NO OPINION.

    See Rule 53(a)(1) and (a)(2)(F), Ala. R. App. P.

     Stuart,   Bolin,   Parker,   Shaw,   Wise,   and   Bryan,   JJ.,
concur.

    Moore, C.J., concurs specially.

    1130074 –- AFFIRMED.     NO OPINION.

    See Rule 53(a)(1) and (a)(2)(F), Ala. R. App. P.

     Moore, C.J., and Stuart, Bolin, Parker, Shaw, Wise, and
Bryan, JJ., concur.




                                  2
1130053, 1130074

MOORE, Chief     Justice      (concurring    specially       in   case   no.
1130053).

     Fleetwood     Trucking    Company,     Inc.   ("Fleetwood"),        sued

Cahaba Resources, LLC ("Cahaba"), and Crawford Enterprises,

LLC ("Crawford"), in the Tuscaloosa Circuit Court, seeking

indemnity for black-lung benefits the United States Department

of Labor ordered Fleetwood to pay a former employee under the

Black   Lung   Benefits    Act,   30   U.S.C.      §   901   et   seq.   The

Department of Labor's ruling is currently on appeal to the

United States Court of Appeals for the Eleventh Circuit. The

Tuscaloosa Circuit Court dismissed Fleetwood's action against

Cahaba and Crawford, subsequent employers of the employee, on

the ground that it lacked subject-matter jurisdiction over the

indemnity claim. Fleetwood now appeals to this Court.

     I concur in affirming the judgment of the Tuscaloosa

Circuit Court. I write separately because I do not believe the

Tuscaloosa Circuit Court lacked subject-matter jurisdiction

over a common-law indemnity claim. Rather, the proper ground

for the judgment for Cahaba and Crawford and against Fleetwood

was Fleetwood's failure to state a claim upon which relief

could be granted because its claims, given the procedural


                                   3
1130053, 1130074

posture of this case, are premature. See Rule 12(b)(6), Ala.

R. Civ. P.

     Alabama courts retain subject-matter jurisdiction over

indemnity claims. Precision Gear Co. v. Continental Motors,

Inc., 135 So. 3d 953, 960 (Ala. 2013)("Under Alabama law, an

indemnity claim is a tort claim ...."); Amerada Hess Corp. v.

Owens-Corning Fiberglass Corp., 627 So. 2d 367, 370 (Ala.

1993)(noting that "'indemnity should be granted in any factual

situation in which, as between the parties themselves, it is

just and fair that the indemnitor should bear the total

responsibility, rather than leave it on the indemnitee'"

(quoting Restatement (Second) of Torts § 886B (1977), cmt.

c)). This Court has explained that subject-matter jurisdiction

"concerns a court's power to decide certain types of cases."

Ex parte Seymour, 946 So. 2d 536, 538 (Ala. 2006). Subject-

matter jurisdiction refers to "[j]urisdiction over the nature

of the case and the type of relief sought." Black's Law

Dictionary 983 (10th ed. 2014)(emphasis added).

     "Jurisdiction of the subject matter is the power to
     hear and determine cases of the general class to
     which the proceedings in question belong. The
     principle of subject matter jurisdiction relates to
     a court's inherent authority to deal with the case

                              4
1130053, 1130074

     or matter before it. The term means not simply
     jurisdiction of the particular case then occupying
     the attention of the court but jurisdiction of the
     class of cases to which the particular case
     belongs."

21 C.J.S. Courts § 11 (2006). The Tuscaloosa Circuit Court had

subject-matter jurisdiction over Fleetwood's claims asserting

common-law indemnification even if it did not regard those

claims as meritorious.       Ex parte Safeway Ins. Co. of Alabama,

[Ms. 1120439, October 4, 2013] ___ So. 3d ___, ___ (Ala.

2013)("There   are     ...    no   problems    with   subject-matter

jurisdiction merely because a party files an action that

ostensibly lacks a probability of merit."). Therefore, my

concurrence should not be taken as upholding the Tuscaloosa

Circuit Court's determination that it lacked subject-matter

jurisdiction over Fleetwood's indemnity claims. I believe

Fleetwood's action is premature because Fleetwood has appealed

to the United States Court of Appeals for the Eleventh Circuit

for relief from the Department of Labor's ruling that, if

granted, would render the present indemnification action moot.

Should   the   Court    of    Appeals   rule    against   Fleetwood,

Fleetwood's action for common-law indemnity would be viable.



                                   5
1130053, 1130074

In light of the foregoing, I concur to affirm the judgment of

the Tuscaloosa Circuit Court.




                                6